Citation Nr: 0813888	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for arthritis of the 
right knee.

4.  Entitlement to service connection for arthritis of the 
left knee.

5.  Entitlement to service connection for arthritis of the 
right ankle.

6.  Entitlement to service connection for arthritis of the 
left ankle.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
October 1965.

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal of a June 2003 rating decision in 
which the RO denied all of the above claims.  The veteran 
filed a notice of disagreement (NOD) in June 2003; and the RO 
issued a statement of the case (SOC) in May 2004.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2004.

In February 2004, the veteran testified during a hearing 
before RO personnel.  In September 2004, the veteran 
testified during a videoconference hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of 
both hearings are of record.

In June 2006, the Board remanded the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional notice and development.  In April 2007, the RO 
issued a supplemental SOC (SSOC) reflecting continued denial 
of the claims on appeal.  The case has been returned to the 
Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Although the veteran has alleged experiencing significant 
in-service noise exposure, there is no evidence of hearing 
loss for several years after service, and the only competent, 
probative opinion to address the question of whether there 
exists a nexus between alleged in-service noise exposure and 
the veteran's hearing loss is adverse to the claim.  

3.  The first clinical evidence reflecting complaints of 
tinnitus was many years after service, and the only 
competent, probative opinion indicates that the veteran's 
tinnitus is not related to service.

4.  There is no competent medical evidence that the veteran 
has, or ever has had, arthritis of either, or both, knees; 
and the only competent, probative opinion indicates that the 
veteran's bilateral knee strain is not related to service.

5.  This is no competent medical evidence that the veteran 
has, or ever has had, arthritis of either, or both, ankle; 
and the only competent, probative opinion indicates that the 
veteran's bilateral ankle strain is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2007).

2.  The criteria for service connection for bilateral 
tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

3.  The criteria for service connection for arthritis of the 
right knee are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007). 

4.  The criteria for service connection for arthritis of the 
left knee are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

5.  The criteria for service connection for arthritis of the 
right ankle are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

6.  The criteria for service connection for arthritis of the 
left ankle are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini, 18 Vet. App. at 119.  
However, VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in a May 2003 letter, the RO provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  While the May 2003 letter did not explicitly 
advise the appellant to provide any evidence in his 
possession pertaining to his claims, the claims file reflects 
that the appellant has provided testimony and submitted 
evidence in support of his claims.  Given that fact, as well 
as the RO's instructions to him, the Board finds that the 
appellant has, effectively, been put on notice to provide any 
evidence in his possession that pertains to the claims on 
appeal.  Accordingly, on these facts, the RO's omission in 
the May 2003 letter is harmless.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  Further, 
letters dated in June 2006 and January 2007 specifically 
informed the appellant to submit any evidence in his 
possession pertinent to the claims on appeal.  

After issuance of the May 2003 letter, and opportunity for 
the appellant to respond, the May 2004 SOC and April 2007 
SSOC reflect readjudication of the claims.  Hence, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield, 20 Vet. App. at 543; 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

While the claimant was not provided notice as to how 
disability ratings and effective dates are assigned (if 
service connection were granted), or the type of evidence 
that impacts these types of determinations until the June 
2006 and January 2007 letters, on these facts, the RO's 
omission in this regard is not shown to prejudice the 
appellant.  Because the Board's decision herein denies the 
veteran's claims for service connection, no disability rating 
or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service private 
medical records, a private physician's statement, and the 
reports of VA examinations.  The record also includes 
statements from the veteran and his representative that 
records from the Hearing Enhancement Center in Gilford and 
from another private physician were destroyed in a flood or 
are unavailable.  Also of record and considered in connection 
with the claims are copies of the hearing testimony and 
various written statements provided by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

A.  Hearing Loss and Tinnitus

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran asserts that his exposure to loud noise while in 
service has caused the claimed bilateral hearing loss and 
tinnitus.  Specifically, he asserts in-service noise exposure 
while serving as a tank mechanic in Germany, to include 
riding on a tank down on the firing line as they were firing, 
and on the firing range to qualify in small arms.  He 
testified that he did not use hearing protection during his 
military service.

The service medical records reflect no complaints, findings, 
or diagnosis of tinnitus or hearing loss in either ear to an 
extent recognized as a disability during the period of the 
veteran's active service.  Service medical records include 
reports of two different hearing evaluations, neither of 
which show a hearing loss disability as defined by § 3.385.  
For example, in his September 1965 separation examination 
report, audiogram findings actually show an improvement in 
the veteran's hearing at 2,000 and 4,000 Hertz since his 
October 1962 enlistment audiogram.  

In October 1962, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
--
20
LEFT
5
5
15
--
20

In September 1965, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
15
10
LEFT
15
10
10
10
10

Therefore, the veteran was not found to have right or left 
ear hearing loss in service.

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Although the veteran reported that he was first evaluated for 
hearing loss in the 1990s (for which no records are 
available), the first private treatment record reflecting a 
diagnosis of mixed hearing loss and reported intermittent 
high frequency hissing tinnitus (not present at the time of 
evaluation) is dated in March 2003.  During that evaluation, 
the veteran reported a history of serving as a mechanic 
working on armored vehicles for three years in the Army; 
including exposure on the firing range to qualify with small 
arms and riding on the turret of a tank while it was firing 
and feeling the impact noise of the weapon.  Audiometric 
testing showed the presence of normal low frequency 
thresholds from 250 to 1,000 Hertz decreasing to mild to 
moderate sensorineural hearing loss from 2,000 to 8,000 Hertz 
in both ears.  Speech discrimination testing (it is unclear 
whether the Maryland CNC Test was used) revealed speech 
recognition scores of 88 percent in the right ear and 96 
percent in the left ear.  The private audiologist added that 
the configuration of the veteran's hearing loss is consistent 
with those seen as a result of exposure to high intensity 
noise, but offered no opinion as to the onset date of the 
veteran's hearing loss.  As noted above, tinnitus was not 
present at the time of evaluation.

At that time, private audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
55
50
LEFT
15
15
35
55
55

During a February 2007 VA audiological evaluation, the 
veteran's chief complaint was that he "can hear but not 
understand" what people are saying if there are no visual 
cues.  He stated that he began to notice difficulties around 
the time of separation from the service.  The veteran also 
reported periodic tinnitus in both ears which he stated 
varies between sounding like a "high-pitched ring" to 
various noises.  He stated that he experiences this daily for 
several minutes and, although it was long-standing in nature, 
he could not be more specific as to the exact date of onset.  
The veteran gave a history of being a tank mechanic in 
service for about two years without wearing any hearing 
protection and recalled two instances when he was around 
tanks being fired on the range without wearing any hearing 
protection.  Post-service occupational noise exposure 
included working as a welder in a machine shop for about two 
years without wearing any hearing protection.  
Recreationally, the veteran stated that he has done sporadic 
target shooting without wearing any hearing protection and 
motorcycling and snowmobiling without wearing a helmet.  He 
also reported using a chainsaw and doing car engine repairs 
without wearing ear protection.  Audiometric testing revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
65
60
LEFT
15
15
40
55
55

Speech audiometry revealed speech recognition ability of 96 
percent in the both ears.  Diagnoses included periodic 
tinnitus in both ears.  Hearing sensitivity in both ears was 
within normal limits from 250 through 1,000 Hertz, then 
abruptly sloping to moderately-severe sensorineural hearing 
loss from 2,000 Hertz through 8,000 Hertz in the right ear 
and sloping from mild to moderately-severe sensorineural 
hearing loss from 2,000 Hertz through 4,000 Hertz, recovering 
to moderate at 6,000 Hertz and mild at 8,000 Hertz in the 
left ear.  After a review of the claims file and both hearing 
transcripts, the VA examiner noted that, although the veteran 
stated that his hearing loss began around the time of 
separation and that he was around significant noise while he 
was in the service, both his enlistment and separation 
examinations showed hearing sensitivity to be within normal 
limits in both ears.  In addition, no worsening of hearing 
was noted from the time of entry to the time of separation.  
The examiner added that the veteran also had significant 
post-service noise exposure and that there is a significant 
asymmetry between the ears which raises the possibility of 
medical pathology.  In view of all of this, the examiner 
opined it is less likely as not that the veteran's hearing 
loss and tinnitus are related to military service.

Considering the claims for service connection for hearing 
loss and for tinnitus in light of the record and the 
governing legal authority, the Board finds that these claims 
must be denied.  

As noted above, the post-service evidence supports a finding 
of current hearing loss to an extent recognized as a 
disability in both ears as defined by § 3.385.  The veteran 
has complained of ringing in his ears and has been diagnosed 
with bilateral tinnitus.  In Charles v. Principi, 16 Vet. 
App. 370 (2002), the U. S. Court of Appeals for Veterans 
Claims (Court) determined that tinnitus is the type of 
disorder associated with symptoms capable of lay observation.  
However, the veteran's claims for service connection for 
hearing loss and tinnitus must be denied because there is no 
probative evidence whatsoever of a medical nexus between 
either disability and the veteran's period of service.  As 
noted above, there is no evidence of complaints, findings, or 
diagnosis of either disability until many years after service 
discharge.  The Board points out that passage of so many 
years between discharge from active service and the objective 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  This is especially so 
here where the veteran has had significant post-service noise 
exposure, both recreationally and occupationally.

Moreover, the only opinion addressing both the etiology and 
onset of the veteran's hearing loss and tinnitus weighs 
against the claims.  The February 2007 VA examiner reviewed 
the veteran's complaints and description of noise exposure, 
both during and after service, and the medical evidence in 
the claims file.  However, after examining the veteran, the 
examiner concluded that neither the veteran's hearing loss 
nor tinnitus was incurred in service.  This opinion 
constitutes the only opinion to address the relationship 
between the veteran's current hearing loss and tinnitus and 
service, and neither the veteran nor his representative has 
identified, presented, or alluded to the existence of a 
contrary medical opinion-i.e., one that, in fact, 
establishes a relationship between hearing loss and/or 
tinnitus and service.  In this regard, the Board notes that 
the March 2003 private audiologist stated that the 
configuration of the veteran's hearing loss is consistent 
with those seen as a result of exposure to high intensity 
noise, but offered no opinion as to the onset date of the 
veteran's hearing loss nor linked it to service.  Finally, he 
noted that tinnitus was not present on evaluation.

B.  Arthritis of the Knees and Ankles

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he has arthritis in both his knees 
and his ankles related to service.  During his testimony, he 
indicated that he had no problems with his knees or his 
ankles during basic training at Ft. Dix, New Jersey and that 
it was not until he went to Ft. Knox, Kentucky for advanced 
individual training that he got to a point where he could not 
even walk in formation or sleep at night.  The veteran stated 
that he did not go to the medics for treatment because of 
pride and that his drill sergeant would let him walk at his 
own pace back and forth in the schools and classrooms and 
that he did not have to take any physical training while he 
was down there.  He testified that he first saw a doctor for 
his knees and ankles either in the late 1970s or the late 
1980s, but that the doctor has since moved on and he could 
not find any records.  The veteran denied any injury in 
service or prior to service.  He also asserts that a private 
doctor diagnosed him with arthritis in 2003 and that this 
doctor provided a statement linking his arthritis to service.  
However, considering the pertinent evidence of record in 
light of the above governing legal authority, the Board finds 
that service connection for arthritis of the knees and ankles 
is not warranted.

Service medical records reflect no complaints, findings, or 
diagnosis pertaining to either of the veteran's knees or 
ankles.  On both his enlistment and separation examination 
reports, clinical findings were noted to be normal for both 
his lower extremities and feet.  On the medical history 
portions of both of these reports, the veteran had checked 
"Yes" for cramps in his legs.  On his enlistment 
examination report, the examiner had annotated leg cramps are 
with awkward position.  The separation examiner had annotated 
that the veteran's last leg cramps were at the age of 13 or 
14 years and were described as growing pains.  This examiner 
had noted that the veteran had reported that he had fractured 
his ankle prior to service at 15 years of age and had been 
treated at the Concord Hospital in Concord, New Hampshire.  
But there is no documentation in the record confirming this.

Post-service medical records show that, in March 2003, the 
veteran reported that he has had problems with his ankles and 
knees since he was stationed at Fr. Knox in the mid-1960s and 
that he was having more difficulties with inclines and hills 
and that he has aching that lasts much of the day at times.  
Following only a physical examination that revealed full 
range of motion of the extremities and no edema or 
tenderness, the private physician provided an assessment of 
osteoarthritis.  This physician, in a statement dated the 
following day, indicated that the veteran had osteoarthritis 
that he has suffered from for years which likely began during 
his active duty period, since serving at Ft. Knox.

During a February 2007 VA joints examination, the veteran 
reported that when he was at Ft. Knox, he had ankle and knee 
pain but he was not seen at sick call for this.  The examiner 
noted that there are no service medical records indicating 
any problems with the veteran's ankles or knees and that his 
separation examination notes that the lower extremities were 
normal.  Private medical records contain a March 2003 primary 
care visit where the veteran did report knee and ankle pain; 
no other records indicate this.  With regards to his ankles, 
the veteran complained of a chronic ache, which got 
intermittently worse with weather or with activity or with 
walking on uneven ground.  He stated that occasionally they 
crack and pop and that, from time to time, he has lower 
extremity edema and weakness when in pain.  However, the 
veteran denied any redness.  With regard to his knees, the 
veteran found that sitting with his knees bent causes them to 
be more stiff and sore, especially the first thing in the 
morning, greater on the left than the right.  He reported it 
is a chronic ache, intermittently worse with inactivity, with 
going up and down stairs or with cold or rainy weather.  The 
veteran stated that his knees occasionally creak and pop and 
are weak and that he has a high tolerance for pain and just 
deals with it.  He was unable to give a pain number on the 
pain scale nor was he able to state the frequency of flare-
ups for either his ankles or knees.  The veteran was unable 
to give the distance he can walk prior to his ankles and 
knees flaring up and stated that he has increased knee pain 
with driving.  He has missed no days from work.  

On physical examination, the veteran's knees were not 
particularly tender and had full range of motion, with pain 
noted at 90 degrees when flexed.  The ankles were nontender 
to palpation with crepitus noted with range of motion.  Both 
dorsiflexion and plantar flexion was a little less than full 
on range of motion testing.  X-rays taken of both knees and 
ankles were normal.  The diagnoses were chronic bilateral 
knee and ankle strain.  After a review of the claims file, 
the examiner stated that she was unable to determine the 
relationship of the veteran's knee and ankle conditions in 
regard to his military service without resorting to mere 
speculation.  The examiner added that there are no service 
medical records with complaints about his knees or ankles, 
and only one primary care note in the claims file where the 
veteran complains of his knees and ankles.  Moreover, there 
was no documentation in the chart regarding an ankle bone 
chip when the veteran was 15 years old.

Thus, as regards the claimed arthritis of both ankles and 
knee, as indicated above, nothing pertaining to either the 
veteran's ankles or knees was shown in service.  Although, on 
VA examination in February 2007, the VA examiner assessed 
chronic bilateral knee and ankle strain, there was no 
evidence of arthritis as x-rays of both knees and ankles were 
normal.  There is otherwise no medical evidence of any 
arthritis of his knees or ankles except for a March 2003 
private treatment note that was based solely on a physical 
examination and the veteran's self-reported history.  No x-
rays were taken to confirm a diagnosis of osteoarthritis.  
Hence, it is clear from the medical evidence of record that 
the veteran has never been diagnosed radiologically with 
arthritis in either knee or ankle, and neither he nor anyone 
acting on his behalf has presented or identified any contrary 
medical evidence.  Where, as here, the competent evidence 
establishes that the veteran does not have the problems 
underlying these claims, there can be no associated 
disability upon which to predicate a grant of service 
connection on any basis.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for 
arthritis of the knees and ankles must be denied because the 
first essential criterion for a grant of service connection-
evidence of the claimed disability-has not been met.

The Board also finds that there is no competent and 
persuasive opinion on the question of nexus between the 
current disabilities of the veteran's knees and ankles and 
service.  In fact, the most persuasive medical opinion on the 
question of whether there exists such a medical relationship 
weighs against the claims.

The only medical evidence that tends to support the veteran's 
claims is the March 2003 statement of his primary care 
physician in which that physician opined that the veteran had 
osteoarthritis that likely began during his active duty 
period as a result of difficulties since serving at Ft. Knox.  
This physician did not indicate that the claims file or any 
pertinent medical records were reviewed and no rationale was 
provided for this opinion other than the veteran's self-
reported history.  He did not even have x-rays taken.  In any 
event, the Board finds that this opinion is too speculative 
in nature to support a grant of service connection.  Medical 
opinions expressed in speculative language do not provide the 
degree of certainty required for medical nexus evidence.  
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Accordingly, this opinion 
is not accorded any great probative weight.  The probative 
value of that opinion is further diminished by the fact that 
his conclusion is not supported by any medical rationale.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
possibilities and unsupported medical opinions carry 
negligible probative weight).

By contrast, the Board accords great probative value to the 
February 2007 VA examiner's opinion, and finds it to be 
dispositive of the question of whether the veteran, in fact, 
suffers from arthritis of either knee or ankle.  Clearly, the 
reviewing examiner reached her conclusions only after 
examination of the veteran, and review of the veteran's 
service and post-service records.  The examiner indicated 
that the veteran was interviewed and his medical history and 
complaints were noted.  Hence, the Board finds that the most 
persuasive medical evidence that specifically addresses the 
question of whether the veteran has arthritis or any other 
disability of the knees or ankles militates against the 
claims.  The VA examiner was unable to determine the 
relationship of the veteran's knee and ankle conditions in 
regard to his military service without resorting to mere 
speculation.  Even the veteran testified that he could not 
point to any injury in service as a precursor of his knee and 
ankle problems.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

The Board finds the February 2007 opinion by the VA medical 
examiner persuasive evidence on the question of medical 
relationship between the currently diagnosed chronic strain 
of the veteran's knees and ankles and service, inasmuch as 
the opinion was clearly based upon both examination of the 
veteran and consideration of his documented medical history 
and assertions, and because the rationale underlying the 
opinion is reasonable and consistent with the evidence of 
record.  The Board notes, in particular, that the opinion of 
the VA examiner is consistent with the veteran's testimony 
that he first sought treatment for knee and ankle complaints 
in the late 1970s or late 1980s and had not sought treatment 
while in service and the lack of x-ray findings of either 
arthritis or an old fracture of the ankle.  

As the Board accords the February 2007 opinion more probative 
weight, it follows that the preponderance of the evidence is 
against a finding that current bilateral knee and ankle 
disabilities are medically related to service.  See Hayes, 5 
Vet. App. at 69-70.  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches; 
as is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).



C.  All Disabilities

In addition to the medical evidence, the Board has considered 
the veteran's testimony and his and his representative's 
written assertions; however, none of this evidence provides a 
basis for allowance of the claims.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that each claim 
for service connection must be denied.  In reaching each 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent, probative evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.

Service connection for arthritis of the right knee is denied.

Service connection for arthritis of the left knee is denied.

Service connection for arthritis of the right ankle is 
denied.

Service connection for arthritis of the left ankle is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


